Name: Commission Implementing Regulation (EU) 2018/1872 of 23 November 2018 derogating from Regulations (EC) Nos 2305/2003, 969/2006 and 1067/2008 and from Implementing Regulations (EU) 2015/2081 and (EU) No 2017/2200, Regulation (EC) No 1964/2006 and Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2019 under tariff quotas for cereals, rice and olive oil, and derogating from Regulation (EU) 2016/2080 as regards the period for examination of offers for the sale by tender of powdered skimmed milk under public intervention in 2019
 Type: Implementing Regulation
 Subject Matter: plant product;  international trade;  agricultural policy;  European Union law;  cooperation policy;  tariff policy;  processed agricultural produce;  trade
 Date Published: nan

 30.11.2018 EN Official Journal of the European Union L 306/9 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1872 of 23 November 2018 derogating from Regulations (EC) Nos 2305/2003, 969/2006 and 1067/2008 and from Implementing Regulations (EU) 2015/2081 and (EU) No 2017/2200, Regulation (EC) No 1964/2006 and Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2019 under tariff quotas for cereals, rice and olive oil, and derogating from Regulation (EU) 2016/2080 as regards the period for examination of offers for the sale by tender of powdered skimmed milk under public intervention in 2019 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187(e) thereof, Having regard to Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (2), and in particular Article 28 thereof, Whereas: (1) Commission Regulations (EC) Nos 2305/2003 (3), 969/2006 (4) and 1067/2008 (5) and Commission Implementing Regulations (EU) 2015/2081 (6) and 2017/2200 (7) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for barley under quota 09.4126, maize under quota 09.4131 and common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and for certain cereals originating in Ukraine under quotas 09.4306, 09.4307, 09.4308, 09.4277, 09.4278 and 09.4279. (2) Commission Regulation (EC) No 1964/2006 (8) and Commission Implementing Regulation (EU) No 480/2012 (9) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for rice originating in Bangladesh under quota 09.4517 and broken rice under quota 09.4079. (3) Commission Regulation (EC) No 1918/2006 (10) lays down specific provisions on the lodging of import licence applications and the issuing of import licences for olive oil originating in Tunisia under quota 09.4032. (4) Commission Implementing Regulation (EU) 2016/2080 (11) lays down specific provisions regarding the deadline for the submission of tenders for sales of skimmed milk powder by a tendering procedure. (5) In view of the public holidays in 2019, derogations should be made, at certain times, from Regulations (EC) Nos 2305/2003, 969/2006, 1067/2008, Implementing Regulations (EU) 2015/2081 and (EU) No 2017/2200, Regulation (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (6) In view of the public holidays in 2019, derogations should be made, at certain times, from Implementing Regulation (EU) 2016/2080 as regards the dates for the submission of tenders and the examination of those tenders. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. For 2019, by way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, import licence applications for barley under quota 09.4126 may not be lodged after 13.00 (Brussels time) on Friday 13 December 2019. 2. For 2019, by way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, import licence applications for maize under quota 09.4131 may not be lodged after 13.00 (Brussels time) on Friday 13 December 2019. 3. For 2019, by way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 may not be lodged after 13.00 (Brussels time) on Friday 13 December 2019. 4. For 2019, by way of derogation from the second subparagraph of Article 2(1) of Implementing Regulation (EU) 2015/2081, import licence applications for cereals originating in Ukraine under quotas 09.4306, 09.4307 and 09.4308 may not be lodged after 13.00 (Brussels time) on Friday 13 December 2019. 5. For 2019, by way of derogation from the second subparagraph of Article 2(1) of Implementing Regulation (EU) 2017/2200, import licence applications for cereals originating in Ukraine under quotas 09.4277, 09.4278 and 09.4279 may not be lodged after 13.00 (Brussels time) on Friday 13 December 2019. Article 2 Rice 1. For 2019, by way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, import licence applications for rice originating in Bangladesh under quota 09.4517 may not be lodged after 13.00 (Brussels time) on Friday 6 December 2019. 2. For 2019, by way of derogation from the third subparagraph of Article 2(1) of Implementing Regulation (EU) No 480/2012, import licence applications for broken rice under quota 09.4079 may not be lodged after 13.00 (Brussels time) on Friday 6 December 2019. Article 3 Olive oil For 2019, by way of derogation from Article 3(1) of Regulation (EC) No 1918/2006, import licence applications for olive oil originating in Tunisia may not be lodged after Tuesday 10 December 2019. Article 4 Tender for the sale of skimmed milk powder by a tendering procedure For 2019, by way of derogation from Article 2(2) of Implementing Regulation (EU) 2016/2080, the deadline for the submission of tenders for the partial invitations to tender in January shall be 11.00 (Brussels time) on the second and fourth Tuesday of the month. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 1 January 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2018. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 206, 30.7.2016, p. 71. (3) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (4) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (5) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (6) Commission Implementing Regulation (EU) 2015/2081 of 18 November 2015 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine (OJ L 302, 19.11.2015, p. 81). (7) Commission Implementing Regulation (EU) 2017/2200 of 28 November 2017 opening and providing for the administration of import tariff quotas of certain cereals from Ukraine (OJ L 313, 29.11.2017, p. 1). (8) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (OJ L 408, 30.12.2006, p. 19). (9) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). (10) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (11) Commission Implementing Regulation (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure (OJ L 321, 29.11.2016, p. 45).